         Case 20-32519 Document 2407 Filed in TXSB on 04/16/21 Page 1 of 10




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                     )
In re:                                                               )     Chapter 11
                                                                     )
NEIMAN MARCUS GROUP LTD LLC, et al.,1                                )     Case No. 20-32519 (DRJ)
                                                                     )
                         Reorganized Debtors.                        )     (Jointly Administered)
                                                                     )

                         LIQUIDATING TRUSTEE’S
                  THIRD MOTION FOR ENTRY OF AN ORDER
         (I) EXTENDING THE TIME WITHIN WHICH THE LIQUIDATING
     TRUSTEE MAY REMOVE ACTIONS AND (II) GRANTING RELATED RELIEF


     THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU.
     IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
     THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE
     MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND
     SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE
     YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON
     YOU. YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT
     BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF
     MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU
     OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT, YOU
     MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
     OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING
     AND MAY DECIDE THE MOTION AT THE HEARING.

     REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.




1
    The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s
    federal tax identification number, are: NMG Holding Company, Inc. (5916); Bergdorf Goodman LLC (5530);
    Bergdorf Graphics, Inc. (9271); Mariposa Intermediate Holdings LLC (5829); NEMA Beverage Corporation
    (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage Parent Corporation (9262); NM
    Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust (3700); NMG California Salon
    LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664); NMG Notes PropCo LLC
    (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo LLC (0786);
    NMG Texas Salon LLC (0318); NMGP, LLC (1558); and The Neiman Marcus Group LLC (9509).
    The Reorganized Debtors’ service address is: One Marcus Square, 1618 Main Street, Dallas, Texas 75201.
                                                       -1-
       Case 20-32519 Document 2407 Filed in TXSB on 04/16/21 Page 2 of 10




        The trustee for the Liquidating GUC Trust (the “Liquidating Trustee”) in the

above-captioned cases of the above-captioned reorganized debtors (collectively, the

“Reorganized Debtors,” and prior to the Effective Date, the “Debtors”) states as follows in support

of this motion (this “Motion”):2

                                              Relief Requested

        1.       The Liquidating Trustee seeks entry of an order, substantially in the form attached

hereto as Exhibit A, (a) extending the period (the “Removal Period”) within which the

Liquidating Trustee may remove actions (each an “Action,” and collectively, the “Actions”)

pursuant to 28 U.S.C. § 1452 and Bankruptcy Rule 9027 to October 29, 2021 (180 days from the

current deadline of May 2, 2021), without prejudice to the Liquidating Trustee’s right to seek

further extensions, and (b) granting related relief.

                                          Jurisdiction and Venue

        2.       The United States Bankruptcy Court for the Southern District of Texas

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This matter is a core

proceeding within the meaning of 28 U.S.C. § 157(b). The Reorganized Debtors confirm their

consent, pursuant to rule 7008 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), to the entry of a final order by the Court.

        3.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.       The bases for the relief requested herein are section 1452 of title 28 of the United

States Code (the “Judicial Code”), Bankruptcy Rules 9006 and 9027, and rule 9013-1 of the Local

Bankruptcy Rules for the Southern District of Texas (the “Bankruptcy Local Rules”).




2
    Capitalized terms used but not otherwise defined herein have the meanings given to them elsewhere in this
    Motion or in the Confirmation Order, as applicable.

                                                       -2-
      Case 20-32519 Document 2407 Filed in TXSB on 04/16/21 Page 3 of 10




                                          Background

       5.      On May 7, 2020 (the “Petition Date”), each of the Debtors commenced chapter 11

cases with the Bankruptcy Court.

       6.      On August 4, 2020, the Debtors filed the Debtors’ Motion for Entry of an Order

(I) Extending the Time Within Which the Debtors May Remove Actions and (II) Granting Related

Relief [Docket No. 1435] (the “Debtors’ Extension Motion”) seeking entry of an order extending

the Removal Period to the earlier of November 3, 2020 or the Effective Date (defined below).

       7.      On September 4, 2020 the Court entered the Order Confirming the Third Amended

Joint Plan of Reorganization Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1795]

(the “Confirmation Order”) confirming the Debtors’ Third Amended Joint Plan of Reorganization

Pursuant to Chapter 11 of the Bankruptcy Code [Docket No. 1793] (the “Plan”) in the chapter 11

cases of the Reorganized Debtors.

       8.      On September 11, 2020, the Court granted the Debtors’ Extension Motion. See

Order (I) Extending the Time Within Which the Debtors May Remove Actions and (II) Granting

Related Relief [Docket No. 1834].

       9.      On September 25, 2020, the effective date of the Plan occurred (the

“Effective Date”) and the Liquidating GUC Trust was established pursuant to the Plan, the

Confirmation Order, and the Liquidating Trust Agreement. See Liquidating Tr. Agmt. § 2.1.1;

Confirmation Order, ¶ 81; Plan, Article IV, § D.6.

       10.     The Liquidating GUC Trust was established to collect, hold, administer, distribute,

and liquidate the Liquidating Trust Assets for the benefit of the Beneficiaries (as defined in the

Liquidating Trust Agreement). See Liquidating Tr. Agmt. § 2.2.4. Accordingly, under the

Liquidating Trust Agreement, the Liquidating Trustee is authorized to perform any and all acts

necessary or desirable to accomplish the purposes of the Liquidating GUC Trust (including,


                                               -3-
      Case 20-32519 Document 2407 Filed in TXSB on 04/16/21 Page 4 of 10




without limitation, all powers, rights, and duties under applicable law). See Liquidating Tr. Agmt.

§ 3.1. To that end, the Liquidating Trustee was given the right under the Plan to retain any and all

rights and defenses that any Debtor had immediately prior to the Effective Date. See Plan, Article

VII, §§ A, B.

       11.      On October 19, 2020, the Liquidating Trustee filed the Liquidating Trustee’s

Motion for Entry of an Order (I) Extending the Time Within Which the Debtors May Remove

Actions      and       (II) Granting    Related         Relief    [Docket       No.     1976]    (the

“Liquidating Trustee’s First Extension Motion”) seeking a further extension of the Removal

Period to February 1, 2021.

       12.      On October 22, 2020, the Court granted the Liquidating Trustee’s First Extension

Motion. See Order (I) Extending the Time Within Which the Debtors May Remove Actions and (II)

Granting Related Relief [Docket No. 2015].

       13.      On February 1, 2021, the Liquidating Trustee filed the Liquidating Trustee’s

Second Motion for Entry of an Order (I) Extending the Time Within Which the Debtors May

Remove       Actions    and    (II) Granting   Related       Relief   [Docket     No.    2247]   (the

“Liquidating Trustee’s Second Extension Motion”) seeking a further extension of the Removal

Period to May 2, 2021.

       14.      On February 4, 2021, the Court granted the Liquidating Trustee’s Second Extension

Motion. See Order (I) Extending the Time Within Which the Liquidating Trustee May Remove

Actions and (II) Granting Related Relief [Docket No. 2251] (the “Third Extension Order”).

                                           The Actions

       15.      As of the date of the filing of this Motion, the Reorganized Debtors are involved in

a number of civil actions that were commenced prior to the Petition Date in various forums. The

Reorganized Debtors and the Liquidating Trustee continue to review the Reorganized Debtors’


                                                  -4-
      Case 20-32519 Document 2407 Filed in TXSB on 04/16/21 Page 5 of 10




books and records and are still in the process of determining whether to remove any Actions

pursuant to 28 U.S.C. § 1452. As described below, however, this analysis, which is both complex

and time-consuming, is not yet complete as many of the Actions involve complex personal injury

and employment litigation matters that require further review prior to making a determination

regarding removal.

       16.     Specifically, since the Court entered the Third Extension Order, the Liquidating

Trustee has been working closely with the Reorganized Debtors and the Reorganized Debtors’

insurer, Liberty Mutual, to consensually resolve a variety of general unsecured claims based on

prepetition litigation. The outcome of this process—which is still underway and has proven to be

significantly time-consuming—will likely determine whether the Liquidating Trustee will

ultimately seek to remove any of the Actions. As a result, the Liquidating Trustee requires

additional time to determine which, if any, of the Actions to remove. Absent the relief requested

herein, the Removal Period will otherwise expire on May 2, 2021.

                                          Basis for Relief

       17.     Section 1452 of the Judicial Code and Bankruptcy Rule 9027 govern the removal

of pending civil actions related to chapter 11 cases, and Bankruptcy Rule 9027 sets forth the time

periods for filing notices to remove claims or causes of action. Bankruptcy Rule 9006(b)(1), in

turn, permits the Court to extend the period to remove actions provided by Bankruptcy Rule 9027

“for cause shown . . . if the request therefor is made before the expiration of the period originally

prescribed.”

       18.     The Liquidating Trustee’s decision regarding whether to seek removal of any

particular Action depends on a number of factors, including: (a) the importance of the Action to

the resolution of certain issues impacting the Liquidating Trust; (b) the time required to complete

the Action in its current venue; (c) the presence of federal subject matter jurisdiction in the


                                                 -5-
       Case 20-32519 Document 2407 Filed in TXSB on 04/16/21 Page 6 of 10




proceeding that may allow for one or more aspects thereof to be heard by a federal court; (d) the

relationship between the Action and matters to be considered in connection with administration of

the Liquidating Trust; and (e) the progress made to date in the Action. To make the appropriate

determination, the Liquidating Trustee must thoroughly analyze each Action with its advisors in

light of such factors.

        19.     Ample cause exists to extend the Removal Period. As an initial matter, the

Liquidating Trustee has made significant progress in resolving the approximately 2,800 general

unsecured claims filed in these chapter 11 cases since entry of the Third Extension Order. During

this period, the Liquidating Trustee has successfully resolved over 2,000 proofs of claim and

identified and objected to nearly 400 additional claims. Since February 5, 2021, the Liquidating

Trustee has prepared and filed six omnibus claims objections, of which four have been sustained

by the Court. To date, by virtue of the Liquidating Trustee’s omnibus objections, more than 230

claims have been expunged.

        20.     Nevertheless, the claims reconciliation process is not yet complete and a number of

claims based on prepetition litigation remain unresolved. If the Liquidating Trustee is unsuccessful

in resolving these litigation claims consensually, the Liquidating Trustee may need to seek to

remove the underlying litigation. Any determination of which Actions should be the subject of

removal is a time-intensive process that involves complex legal and factual issues for which the

Liquidating Trustee requires further time to fully analyze. For these reasons and others, the

Liquidating Trustee is still building an understanding of the nature and extent of the Actions that

may be subject to removal and is still not yet prepared to decide which, if any, Actions should be

removed. Therefore, if the Removal Period is not extended, the Liquidating Trustee will not have

sufficient time to properly evaluate removal of the Actions.




                                                -6-
      Case 20-32519 Document 2407 Filed in TXSB on 04/16/21 Page 7 of 10




       21.     The extension requested herein will provide the Liquidating Trustee with time to

make informed decisions concerning the removal of the Actions. Moreover, the rights of parties

to the Actions will not be unduly prejudiced by the Liquidating Trustee’s requested extension of

the Removal Period. If the Liquidating Trustee ultimately seeks to remove certain Actions pursuant

to Bankruptcy Rule 9027, parties will retain their rights to seek remand with respect to such

Actions pursuant to 28 U.S.C. § 1452(b). Accordingly, cause exists for the relief requested herein.

                                              Notice

       22.     The Liquidating Trustee will provide notice of this motion to: (a) the United States

Trustee for the Southern District of Texas; (b) the United States Attorney’s Office for the Southern

District of Texas; (c) the Internal Revenue Service; (d) the United States Securities and Exchange

Commission; and (e) any party that has requested notice pursuant to Bankruptcy Rule 2002. The

Liquidating Trustee submits that, in light of the nature of the relief requested, no other or further

notice need be given.




                                                 -7-
      Case 20-32519 Document 2407 Filed in TXSB on 04/16/21 Page 8 of 10




       WHEREFORE, the Liquidating Trustee respectfully requests that the Court enter an order

granting the relief requested in this Motion and granting such other and further relief as is

appropriate under the circumstances.

 Dated: April 16, 2021                  /s/ Michael D. Warner
                                        Michael D. Warner (TX Bar No. 00792304)
                                        Benjamin L. Wallen (TX Bar No. 24102623)
                                        PACHULSKI STANG ZIEHL & JONES LLP
                                        440 Louisiana Street, Suite 900
                                        Houston, TX 77002
                                        Telephone:       (713) 691-9385
                                        Facsimile:      (713) 691-9407
                                        Email: mwarner@pszjlaw.com
                                               bwallen@pszjlaw.com

                                        -and-

                                        Justin Bernbrock (admitted pro hac vice)
                                        Bryan Uelk (admitted pro hac vice)
                                        Robert B. McLellarn (admitted pro hac vice)
                                        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                        70 West Madison Street, 48th Floor
                                        Chicago, Illinois 60602
                                        Telephone:       (312) 499-6300
                                        Facsimile:       (312) 499-6301
                                        Email: jbernbrock@sheppardmullin.com
                                                buelk@sheppardmullin.com
                                                rmclellarn@sheppardmullin.com

                                        -and-

                                        Jennifer Nassiri (admitted pro hac vice)
                                        SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                                        333 South Hope Street, 43rd Floor
                                        Los Angeles, CA 90071
                                        Telephone:       (213) 617-4106
                                        Facsimile:       (213) 443-2739
                                        Email: jnassiri@sheppardmullin.com

                                        -and-




                                                -8-
Case 20-32519 Document 2407 Filed in TXSB on 04/16/21 Page 9 of 10




                           Amanda Cottrell, Esq. (TX Bar No. 24064972)
                           Steven Gersten, Esq. (TX Bar No. 24087579)
                           SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
                           2200 Ross Avenue, 24th Floor
                           Dallas, TX 75201
                           Telephone: (469) 391-7400
                           Facsimile: (469) 391-7577
                           Email: acottrell@sheppardmullin.com
                                  sgersten@sheppardmullin.com

                           Counsel for The Liquidating GUC Trust and Mohsin Meghji,
                           in his capacity as trustee of the Liquidating GUC Trust




                               -9-
      Case 20-32519 Document 2407 Filed in TXSB on 04/16/21 Page 10 of 10




                                      Certificate of Service

        I certify that on April 16, 2021, I caused a copy of the foregoing document to be served by
the Electronic Case Filing System for the United States Bankruptcy Court for the Southern District
of Texas.

                                             /s/ Michael D. Warner
                                             Michael D. Warner




                                               -10-
